THE THIRTEENTH COURT OF APPEALS

                                   13-13-00474-CV


 FRANK J. SCHUSTER, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF
FRANK SCHUSTER, FRANK SCHUSTER FARMS, INC., FRANK SCHUSTER FARMS
                 AND FRANK SCHUSTER FARMS, LTD.
                                  v.
                           KATHLEEN WILD


                                On Appeal from the
                       Probate Court of Hidalgo County, Texas
                            Trial Cause No. P-12,779-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.       The Court orders the judgment of the trial court REVERSED and

RENDERS judgment. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.



July 31, 2014